DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2021 has been entered.

     Claims 1-8, 11-13, 18-19, 21 and 22 are pending.    

	REASONS FOR ALLOWANCE

3. The following is an Examiner's Statement of Reasons for Allowance:  

     As indicated previously, upon reconsideration of applicant of applicant’s arguments in conjunction with the instant specification, that the claimed antibody has a Fc-gammaIgG1 Fc domain comprising a mutation at Kabat position 238 that reduces binding to Fc-gamma receptors (FcgRs); and proline 238 (P238) is mutated to one of the residues selected from the group consisting of:lysine, serine, alanine and arginine, and where the antibody or antigen binding portion has reduced binding to at least one FcgR selected from hCD32a/FcgIIa, hCD32b/FcgRIIb, hCD16a/FcgRIII or hCD16b/FcgRIIIb, in distinguishing the teachings of the prior art Ravetch, Humphreys, Miller, Igawa, and Ast,
     the previous obviousness rejection had been withdrawn.   

     In turn, the claimed antagonistic anti-CD40 antibody and corresponding methods of antagonizing CD40 activity do not appear to known or taught in the prior art. 
     The prior art neither suggests nor teaches claimed antagonistic anti-CD40 having the exact chemical structure and corresponding methods of antagonizing claimed.  

     Accordingly the claims of this application are deemed allowable. 

4.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."









     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
September 3, 2021